UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7315



ALLEN HARRELL, JR.,

                                              Plaintiff - Appellant,

          versus


H. M. GAINES, Magistrate; C.S.B./BADGE NO.
1364, Police Officer,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:05-cv-00454-JRS)


Submitted: October 17, 2006                 Decided: October 24, 2006


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allen Harrell, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Allen Harrell, Jr., appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.    We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.     Harrell v. Gaines,

No. 3:05-cv-00454-JRS (E.D. Va. June 22, 2006).    We deny Harrell’s

motions for discovery and for appointment of counsel and dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -